DETAILED ACTION
07/29/21 - Applicant response.
01/29/21 - First action on the merits.
11/10/20 - Applicant election.
06/11/20 - Restriction requirement (now partially withdrawn).

Response to Arguments
Applicant’s arguments filed 7/29/21 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Chatalic (US 2019/0111267).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18, 21-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, second line from end: The multiple "electrical current sources" lacks proper antecedent basis in the claims.  The claim earlier referred to multiple "stimulation electrical sources".  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, 21-29, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Chatalic (US 2019/0111267).
	Regarding claims 1, 5-10, Hill discloses substantially the same invention as claimed, including a system comprising two or more implantable medical devices and a device configured to be external to a body of a patient, the two or more implantable medical devices configured to establish a wireless link with the device external to a body of a patient while the two or more implantable medical devices are implanted in the body of the patient (Figure 1; abstract; Paragraphs 14, 19: wireless network can include external devices).  
 	Further regarding claim 1, Hill discloses the implantable medical devices are electrical therapy devices which include electrodes (Paragraphs 4, 14-15, 20-21, 29).  Hill does not disclose each IMD including multiple stimulation electrical sources as recited.  However, Chatalic teaches an 
	Regarding claim 2, Hill discloses the two or more IMDs are further configured to establish a communication link between each other while implanted in the body of the patient utilizing an intra-body wireless communication link (abstract; Paragraph 13).
 	Regarding claims 3-4, Hill discloses the two or more IMDs are configured to coordinate therapy and share data processing through the communication link between each other (Paragraphs 29, 31, 34, 39).
 	Regarding claims 5-10, Hill discloses external coordination of therapy and monitoring including aggregation of data and providing data to another diagnostic system and treatment recommendation (Paragraphs 19-20).
 	Regarding claim 11, Hill discloses the two or more IMDs are configured to share data processing load through the wireless communication link with the external device (Paragraphs 34, 39; data processing can be shared with any device in the network including external devices).
 	Regarding claim 12, Hill discloses at least one of the two or more IMDs is configured to be one of: (a) placed in one of a plurality of low power modes, and (b) brought from the one of the plurality of low power modes into an active mode based upon a signal from the external device (Paragraph 37; scheduler function can be shared with any device in the network including external devices).

 	Regarding claim 14, Hill discloses the system automatically adapts to activation, deactivation, addition, or removal of an IMD as recited (Paragraphs 26, 27).
 	Regarding claim 15, Hill discloses the wireless link includes a wireless power supply link (Paragraphs 18-21: external device may recharge IMDs), and high-speed and low-speed data links (Paragraphs 21, 33).
 	Regarding claims 16-17, Hill discloses uplinking and downlinking as recited (Paragraphs 19-21, 33, 55-57).
 	Regarding claims 21-22, Hill discloses communicating with time-division multiplexing and different addresses as recited (Paragraphs 49, 57, 58).
 	Regarding claim 23, Hill discloses a closed-loop system in which the IMDs may operate independently of the external device as recited (Figure 2; Paragraphs 27, 29; cardiac stimulator system can operate independently of external monitoring devices).
 	Regarding claim 24, Hill discloses conventional IMDs, including leadless devices, which would have a volume of less than about 4 cm3 as recited (Figure 2; Paragraphs 4, 15, 18, 29).
 	Regarding claims 25-26, Hill discloses conventional IMDs including pacemakers and neurostimulators which would include different reprogrammable channels configured to sense or stimulate as recited (Paragraphs 14-15, 20-21, 29; "up to 32" is considered an upper limit).
  	Regarding claims 27-28, Hill discloses security and encryption as recited (Paragraphs 33, 57).
 	Regarding claim 29, Hill discloses the IMDs are operable to read signals from nerve tissue and process the signals to provide outputs to control an electronic device (Paragraph 15: neurostimulator).

 	Regarding claim 35, Hill discloses a wired communication link as recited (Paragraph 29, end: network may include lead-based as well as leadless devices).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Nurmikko (US 2014/0094674).
 	Regarding claim 18, Hill does not disclose modulating the power link to transmit data.  However, Nurmikko teaches modulating a power link to transmit data (Paragraph 93), in order to transmit data without needing an additional transmitter/receiver.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hill as taught by Nurmikko to include modulating a power link to transmit data as recited, in order to transmit data without needing an additional transmitter/receiver.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Arent (US 6,358,202).
 	Regarding claims 30-31, Hill does not disclose reading neural signals from the patient to control another computer system as recited.  However, Arent teaches brain-machine interfaces are commonly known, in order to allow a prosthetic device or computer system to be controlled by reading neural signals from a patient's brain (abstract; Figure 1).  Therefore, it would have been 
 	Regarding claim 32, the system of Hill is configured to receive inputs from any device in the network, including an additional computer system as recited (Figure 1; Paragraphs 19-20).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792